DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In view of the appeal brief filed on April 11, 2022 PROSECUTION IS HEREBY REOPENED. A new Office Action is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/FAHD A OBEID/            Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                            





Prosecution History Summary
Claims 1-20 are pending in the instant application. 


Claim Rejections - 35 USC § 101

3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.
Examiner note: The Office's 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through
MPEP §2106.07(c).
Regarding Step 1
Claims 1-8 are directed toward apparatus, claims 9-16 are directed toward method (process) and claims 17-20 are directed towards medium (product). Thus, all claims fall within one of the four statutory categories as required by Step 1.
Regarding Step 2A [prong 1]
Claims 1-20 are directed toward the judicial exception of an abstract idea. Regarding independent claims 1, 9 and 17, the bolded limitations emphasized below correspond to the abstract ideas of the claimed invention:
receiving identity information for a user account of a communication service;
creating a token corresponding to the identity information of the user account;
causing the token to be transmitted back to a computing device associated with the user account; 
verifying, with a payment provider service, that a token received by the payment provider service during an authentication for an account for the user on the payment provider service matches the created token; and 
in response to verifying that the received token matches the created token, linking an account for the user on the payment provider service with the account for the user on the communication service, the linking causing subsequent payment transactions to be completed without authenticating the user to the payment provider service.
The Applicant's Specification titled "PAYMENT SYSTEM AND METHOD" emphasizes the business need to link payment sources  “ transferring a payment between a first user of a communication system and a second user of the communication system” (Specification [0005]). Thus, the transferring the payment according to the Specification is a business concept and/or organizing human activities, being addressed by the claimed invention.
Dependent claims 2-8, 10-16 and 18-20 further limits the abstract ideas, such as receiving, creating, causing, verifying, linking, which are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claims 1, 9 and 17.


Regarding Step 2A [prong 2]
Claims 1-20 fail to integrate the abstract idea into a practical application. Independent claims 1, 9 and 17 include the following additional elements which do not amount to a practical application: computing device, medium, machine.  
The elements recited above in independent claims 1, 9 and 17 pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the above identified additional elements which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.05 (a-c & e), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
The Specification provides a high level of generality regarding the additional elements claimed without sufficient detail or specific implementation structure so as to limit the abstract idea, for instance, "Referring to Fig. 1, these additional elements  is constructed of “a user terminal 104, which is shown connected to a network 106, such as the internet. The user terminal 104 may be, for example, a personal computer ("PC"), personal digital assistant ("PDA"), a mobile phone, a gaming device or other embedded device able to connect to the network 106. The user device has a user interface to receive information from and output information to a user of the device. In one or more embodiments, the user interface of the user device comprises a display such as a screen and a keyboard and mouse. The user terminal 104 is connected to the network 106 via a network interface 108 such as a modem, and the connection between the user terminal 104 and the network interface 108 may be via a cable (wired) connection or a wireless connection” (paragraph [0042]). . Nothing in the Specification describes the specific operations recited in claims 1, 9 and 17 as particularly invoking any inventive programming, or requiring any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is somehow implemented using any specialized element other than all-purpose computer components to perform recited computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible."). Simply put, the claimed invention is merely directed to utilizing computer technology as a tool for solving a business problem of a transporting of vehicle. Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality, or to a technology or technical field, other than using these elements as a computational tool to automate and perform the abstract idea. See MPEP §2106.04.
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant's claimed invention which merely pertains to transferring payment to perform the abstract idea, and merely linking the use of the abstract idea to a particular technological environment. See MPEP §2106.04. Thus, the additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field. See MPEP §2106.04.
Dependent claims 10-16 and 18-20  merely incorporate the additional elements recited above, and further limits the abstract idea of independent claims 1, 9 and 17, for example, claim 10 further defining identifying information, but these features only serve to further limit the abstract idea of the independent claims. Furthermore, they do not pertain to a technological problem being solved in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, and/or the limitations fail to achieve an actual improvement in computer functionality or improvement in specific technology other than using the computer as a tool to perform the abstract idea.

Regarding Step 2B
Claims 1, 9 and 17 do not amount to significantly more than the abstract idea. Independent claims 1, 9 and 17 include the following limitations that are not sufficient to amount to significantly more than the abstract idea:
receiving identity information for a user account of a communication service;
creating a token corresponding to the identity information of the user account;
causing the token to be transmitted back to a computing device associated with the user account; 
verifying, with a payment provider service, that a token received by the payment provider service during an authentication for an account for the user on the payment provider service matches the created token; and 
in response to verifying that the received token matches the created token, linking an account for the user on the payment provider service with the account for the user on the communication service, the linking causing subsequent payment transactions to be completed without authenticating the user to the payment provider service.
The bolded limitations recited above in independent claim 9 and similar elements of claims 1 and 17 including a medium and a machine pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements. Also, the medium cited in the claims is not non-transitory. These additional elements do not amount to "significantly more" than the abstract idea because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the fie Id; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the additional elements are being used as a tool to perform the abstract idea and merely providing computational instructions to implement the abstract idea, and generally linking the use of the abstract idea to a particular technological environment, yet fail to impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f-h). Specifically, for device, medium and see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; for memory see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory; and for these elements  see MPEP §2106.05(d) (II) (iv) discussing communicating. Therefore, the additional elements in separately or in combination do not add significantly more.
Dependent claims 9-16 and 18-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these identified elements are considered well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a POS terminal device and processor see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; for memory see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory; and to display see MPEP §2106.05(d) (II) Therefore, the additional elements in separately or in combination do not add significantly more. 
Thus, after considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims are not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea. Accordingly, claims 1-20 are directed to non-statutory subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weichert et al. (US 2005/0267842, hereinafter Weichert), in view of Tumminaro (2007/0255662).
With respect to claims 1, 9 and 17 Tumminaro discloses a computing device comprising:
a processor (paragraph [0043] discloses computer which inherently comprises a processor); 
a memory (paragraph [0059]) storing instructions, which when executed, cause the processor to perform operations comprising: 
receiving identity information for a user account of a communication service (claim 1 discloses identifying); 
creating a token corresponding to the identity information of the user account of the communication service (paragraph [0034] and [0035]); 
causing the created token to be transmitted back to a computing device associated with the user account of the communication service (paragraphs [0034] and [0035]); 
verifying, with a payment provider service, that a received token received by the payment provider service during an authentication for a user account of the payment provider service matches the created token (paragraphs [0021]-[0022] and also [0023]); and
in response to verifying that the received token matches the created token, linking the user account of the payment provider service with the user account of the communication service, the linking causing subsequent payment transactions between accounts without authenticating (paragraphs  [0064] and [0066] discloses future transfer).
Weichert discloses all of the limitations above but does not explicitly disclose the feature wherein transaction occurs with the communication service. 
However, Tumminaro teaches the feature wherein transaction occurs with the communication service (abstract and also paragraph [0040]).
Therefore, it would have been obvious for one of ordinary skill in the art to have modified the feature of Weichert to include the feature wherein transaction occurs with the communication service, as taught by Tumminaro in order to facilitate the payment transaction. 
With respect to claims 2, 10 and 18 Weichert further discloses the feature, wherein the identity information for the user account is a username (paragraphs [0068]).
With respect to claims 3, 11 and 19 Weichert further discloses the feature, wherein the operations of receiving, creating, causing, verifying, and linking are performed in response to a payment sent to the user account of the other service (claim 11).
With respect to claims 4 and 12 Weichert discloses the feature, wherein the operations further comprise receiving the token received by the payment provider service (paragraphs [0034] and [0035]). 
With respect to claims 5 and 13 Weichert discloses the feature, wherein the operations further comprise receiving a username of the user account of the payment provider service, and wherein the operations of linking the user account of the payment provider service with the user account of the communication service comprises associating the username of the user account of the payment provider service and a username of the user account of the communication service (paragraphs [0068]-[0069]).
With respect to claims 6, 14 and 20 Weichert further teaches the feature, wherein the operations of causing the subsequent payment transaction involving the user account of the communication service to be completed using the user account of the payment provider service without authenticating the user account of the payment provider service to the payment provider service comprises confirming to the payment provider service that the user account on the payment provider service is linked to the user account on the communication service (paragraph [0064] discloses future transfer and claim 1). 
With respect to claims 7 and 15 Tumminaro further discloses the feature,wherein the communication service provides an instant messaging service (paragraphs [0040]).
With respect to claims 8 and 16 Weichert further teaches the feature, wherein the subsequent payment transaction is initiated (paragraphs [0064] discloses future transfer).

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot in view of new ground of rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROKIB MASUD/Primary Examiner, Art Unit 3687